PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/557,435
Filing Date: 11 Sep 2017
Appellant(s): Tereshchenko, Vladimir



__________________
Rex I. Huang
For Appellant


EXAMINER’S ANSWER







07/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to the Appellant’s arguments regarding claim 1:
In response to the Appellant’s arguments that there is no disclosure or suggestion in William that the slit incorporates two stiffening elements (in page 8, last paragraph of the appeal brief), Firstly, the “stiffening element” is described in the specification of the claimed invention as “the slit incorporates some form of stiffening element that renders the edge portions of the slit stiffer than the fabric from which it is formed (including if that fabric were folded, such as when doubled-up to form a hem) (page 4 of the original specification). Secondly, fig 1 of William shows “a perspective view of the bell cuff for clothing”, and the term “cuff” is defined as the turn-back hem of a trouser leg (https://www.merriam-webster.com/dictionary/cuff), or a fold or band serving as a trimming or finish for the bottom of a sleeve, or a turn-up fold, as at the bottom of a trouser leg (https://www.dictionary.com/browse/cuff). Then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the slits at the bottom of the pant leg of William incorporating two stiffening elements as cuff material as suggested by the title of William and as defined by the specification of the claimed invention. It is also known in the art that the finished cuff of the trouser leg is stiffer in comparison with the surrounding fabric, especially the cuff of William comprises slits in the fabric, if the edge of the cuff is not finished and weakened as the Appellant stated by “printing, lace or even perforations”, the fabric at the edge of the cuff will fray. 
In response to the Appellant’s arguments that William does not teach “the slit being positioned such that, in use, the slit sits either side of an exterior of a wearer’s shoe and is configured to stabilize the stiffening elements and cause them to resist lateral movement of the trouser leg above the shoe” (page 9, the third paragraph of the appeal brief),  “is configured to stabilize the stiffening elements and cause them to resist lateral movement of the trouser leg above the shoe” is the intended use of the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. William does teach a slit at the bottom front of the trouser leg, the slit incorporates two stiffening elements, and fig 1 of William shows the slit sits either side of the shoe, then the slit of William is configured to stabilize the stiffening elements and cause them to resist lateral movement of the trouser leg above the shoe. 
In response to the Appellant’s arguments that William does not teach the slit comprises two edges, each of which is angled away from a central axis of the slit, the angle being between 5 and 25 degree, as in the annotated fig 2, William does teach the slit comprises two edges, each of the edges is angled away from a central axis of the slit, the angle varies from the top to the bottom of the slit , and because the angle varies from the top to the bottom of the slit, the angle being between 0 degree and 90 degree. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the angle of William from the central axis of the slit to the edge of the slit to be between from 5 and 25 degree as the angle varies from the top to the bottom of the slit and the angle will be different when the slit is positioned differently on top of the same shoe or on top of different shoe and the angle also varies depending on the position of the user’s leg inside the pant leg.

    PNG
    media_image2.png
    311
    235
    media_image2.png
    Greyscale

In response to the Appellant’s arguments that there is no teaching, suggestion, or motivation to combine the references Williams and O’Brien (page 10, appeal brief), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Williams teaches a cuff for pant leg comprising a slit at the bottom front of the pant leg, wherein the slit incorporates two stiffening elements (the slit comprising two edges of the bell cuff, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the slit incorporating cuff material makes the slit stiffened in comparison with the surrounding fabric). William does not teach a receiving pouch to receive the stiffening elements. However, O’Brien teaches two edges at two lateral sides of the skirt (fig 1A) includes a receiving pouch (fig 1B, hidden pockets 134 A-B) to receive stiffening element (108A-B). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Williams to have a receiving pouch to receive the stiffening elements for the benefit of strengthening the edge of the slit and preventing the garment from riding up. 
In response to the Appellant’s arguments that the combination of Williams and O’Brien will end up with a trouser leg which suffers from increased swinging side to side in use as the Appellant relied on the fact that O’Brien teaches against incorporating the weights at the front or back of the skirt portion. In fact O’Brien teaches in a preferable embodiment, placing weights on the sides of skirt portion is preferable than placing weights on the “front” and “back”, but O’Brien teaches “each weight is not necessarily secured to the skirt portion along a corresponding respective side” (column 3, lines 59-61). Moreover, O’Brien teaches in alternative embodiment, it may be desirable to provide the predetermined amount of added weight more uniformly around the circumference of skirt portion (column 4, lines 10-12).  While Williams shows the bell cuff around the circumference of the end of the pant leg with two slits at the sides, one slit at the front, one slit at the back, then the combination of William and O’Brien will strengthen the edge of the slit and prevent the garment from riding up.
The slit of William itself is configured to stabilize the stiffening elements and cause them to resist lateral movement of the trouser leg as William teaches the slit at the bottom front of the trouser leg wherein the slit incorporates two stiffening elements. And the combination of William in view of a receiving pouch to receive the stiffening element as taught by O’Brien will reinforce the edge of the slit of William and further stabilize the stiffening elements and cause them to resist lateral movement of the trouser leg.
In response to the Appellant’s arguments regarding claim 12:
In response to the Appellant’s arguments that there is no disclosure or suggestion in William that the slit incorporates two stiffening elements (in page 14, first paragraph of the appeal brief), Firstly, the “stiffening element” is described in the specification of the claimed invention as “the slit incorporates some form of stiffening element that renders the edge portions of the slit stiffer than the fabric from which it is formed (including if that fabric were folded, such as when doubled-up to form a hem) (page 4 of the original specification). Secondly, fig 1 of William shows “a perspective view of the bell cuff for clothing”, and the term “cuff” is defined as the turn-back hem of a trouser leg (https://www.merriam-webster.com/dictionary/cuff), or a fold or band serving as a trimming or finish for the bottom of a sleeve, or a turn-up fold, as at the bottom of a trouser leg (https://www.dictionary.com/browse/cuff). Then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the slits at the bottom of the pant leg of William incorporating two stiffening elements as cuff material as suggested by the title of William and as defined by the specification of the claimed invention. It is also known in the art that the finished cuff of the trouser leg is stiffer in comparison with the surrounding fabric, especially the cuff of William comprises slits in the fabric, if the edge of the cuff is not finished and weakened as the Appellant stated by “printing, lace or even perforations”, the fabric at the edge of the cuff will fray.
In response to the Appellant’s arguments that William does not teach “the reinforced slit is configured to fix the position of the bottom of the trouser leg to resist lateral movement of the trouser leg” (page 14, the last paragraph of the appeal brief),  “the reinforced slit is configured to fix the position of the bottom of the trouser leg to resist lateral movement of the trouser leg ” is the intended use of the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. William does teach a slit at the bottom front of the trouser leg, the slit incorporates two stiffening elements, and fig 1 of William shows the slit sits either side of the shoe, then the reinforced slit of William is configured to fix the position of the bottom of the trouser leg to resist lateral movement of the trouser leg. 
In response to the Appellant’s arguments that William does not teach the slit comprises two edges, each of which is angled away from a central axis of the slit, the angle being between 5 and 25 degree, as in the annotated fig 2, William does teach the slit comprises two edges, each of the edges is angled away from a central axis of the slit, the angle varies from the top to the bottom of the slit , and because the angle varies from the top to the bottom of the slit, the angle being between 0 degree and 90 degree. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the angle of William from the central axis of the slit to the edge of the slit to be between from 5 and 25 degree as the angle varies from the top to the bottom of the slit and the angle will be different when the slit is positioned differently on top of the same shoe or on top of different shoe and the angle also varies depending on the position of the user’s leg inside the pant leg.

    PNG
    media_image2.png
    311
    235
    media_image2.png
    Greyscale


In response to the Appellant’s arguments that there is no teaching, suggestion, or motivation to combine the references Williams and O’Brien (page 15, appeal brief), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Williams teaches a cuff for pant leg comprising a slit at the bottom front of the pant leg, wherein the slit incorporates two stiffening elements (the slit comprising two edges of the bell cuff, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the slit incorporating cuff material makes the slit stiffened in comparison with the surrounding fabric). William does not teach a receiving pouch to receive the stiffening elements. However, O’Brien teaches two edges at two lateral sides of the skirt (fig 1A) includes a receiving pouch (fig 1B, hidden pockets 134 A-B) to receive stiffening element (108A-B). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Williams to have a receiving pouch to receive the stiffening elements for the benefit of strengthening the edge of the slit and preventing the garment from riding up. 
In response to the Appellant’s arguments that the combination of Williams and O’Brien will end up with a trouser leg which suffers from increased swinging side to side in use as the Appellant relies on the fact that O’Brien teaches against incorporating the weights at the front or back of the skirt portion. In fact O’Brien teaches in a preferable embodiment, placing weights on the sides of skirt portion is preferable than placing weights on the “front” and “back”, but O’Brien teaches “each weight is not necessarily secured to the skirt portion along a corresponding respective side” (column 3, lines 59-61). Moreover, O’Brien teaches in alternative embodiment, it may be desirable to provide the predetermined amount of added weight more uniformly around the circumference of skirt portion (column 4, lines 10-12).  While Williams shows the bell cuff around the circumference of the end of the pant leg with two slits at the sides, one slit at the front, one slit at the back, then the combination of William and O’Brien will strengthen the edge of the slit and prevent the garment from riding up.
The slit of William itself is configured to fix the position of the bottom of the trouser leg to resist lateral movement of the trouser leg as William teaches the slit at the bottom front of the trouser leg wherein the slit incorporates two stiffening elements. And the combination of William in view of a receiving pouch to receive the stiffening element as taught by O’Brien will reinforce the edge of the slit of William and further fix the position of the bottom of the trouser leg to resist lateral movement of the trouser leg.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                  

/JULIE K BROCKETTI/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.